Hatch, J.:
As no two wills are alike there can be in the nature of the case no fixed rule for the construction of all. Each will must be construed as a de novo instrument, and while it is true that there are some general rules and canons of construction which are fixed and *198certain, the application of which will usually enable courts to arrive at an equitable and just conclusion, yet ultimately the question comes to rest upon the intention of the testator in the particular case, giving force and effect to the will as a whole, and in cases of ambiguity and doubt resort may be had to the surroundings and conditions of the testator and those affected by the will in order to properly interpret the-language used.
The will in the present case furnishes no exception to the general. rule. Its construction, so far as the rights and interests of these parties are concerned, depends upon the intent of the testator as expressed by the language used in the 3d clause of the will and its various subdivisions.
Neither the other parts of the will nor the conditions of the parties nor the circumstances surrounding the testator shed any light upon the subject. It is, therefore, to be construed solely with respéct to the language used.
This clause creates an express trust in the executors and vests title in them during the life of the widow to all of the property of the estate for certain purposes, There is no language used in the will which can be construed as a gift over to the children until after the death of the wife. Upon the death of the wife the direction is then ¡to convey the property to the testator’s children, share and share alike, the issue of any such children who have died before the death of the wife to take per stirpes the share that their parent would have taken if living. Harriet Van Ripper predeceased the widow, leaving as issue one child. It is clear that no property vested in Harriet, because it could not be vested in her and the executors at the same time. Consequently, as she took nothing, nothing could descend to her issue. The latter was subject to the same infirmity under which Harriet labored; he also died prior to the death of the widow, consequently he did not survive to the period of distribution, and nothing vested in him. This destroyed that branch of the family, unless it can be said that the husband of Harriet was her issue, and this will scarcely be claimed. The scheme of the testator seems to be plain and his -intention clear- to vest in the executors title to the property during the life of the wife and- to limit his gift over to the children who should be living at her death and to the issue of any child then dead who should survive the *199decease of the wife. This seems to bring the ease within the definition of a gift to a class as defined in Matter of Kimberly (150 N.Y. 90), and is in consonance with the construction applied to a clause of a similar nature in Dougherty v. Thompson (167 id. 472.)
As Harriet took nothing under the will nothing descended from her to her heir, and as such heir predeceased the widow he also took nothing, and consequently nothing could descend from either to the husband of Harriet when the period of distribution arrived.
It is the inevitable conclusion, therefore, that the persons who executed the contract to convey the real property had good title to the same and were authorized to convey it.
The decision of the trial court was, therefore, right and the judgment should be affirmed, with costs to the respondents.
Van Brunt, P. J., O’Brien, McLaughlin and Laughlin, JJ., concurred.
Judgment affirmed, with costs.